UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4721



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLAYNE A. CRAWFORD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-05-244)


Submitted: February 16, 2006              Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Maxwell Barnes Cauthen, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charlayne A. Crawford appeals her conviction and sentence

for seven counts of impersonating an officer or employee of the

United States, in violation of 18 U.S.C. § 912 (2000) and 18 U.S.C.

§ 3147 (2000).   Crawford’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

opinion, there are no meritorious issues for appeal.        Although

concluding that such allegations lacked merit, counsel raises two

claims on appeal:   (1) whether the court complied with Rule 11 in

accepting Crawford’s plea; and (2) whether the court erred in

revoking Crawford’s bond.     Crawford was notified of her right to

file a supplemental pro se brief and filed an affidavit.     Finding

no reversible error, we affirm.

          In the Anders brief, Counsel asserts that the district

court did not comply with Rule 11.      We find no evidence that the

court did not comply with the requirements in Rule 11.      Crawford

acknowledged that she knew and understood all of her rights prior

to pleading guilty.   She further indicated that she was pleading

voluntarily and was satisfied with counsel.

          Counsel also questions whether the district court erred

in revoking Crawford’s bond.     We find no evidence of error with

this decision.   Crawford’s bond included certain conditions with

which she failed to comply.




                                - 2 -
           Finally,     Crawford    filed    an    affidavit    in   which    she

reargues the merits of her initial conviction, appears to allege

civil rights violations, and indicates her belief that her guilty

plea was coerced.      We find no evidence that Crawford’s plea was not

given knowingly and voluntarily.             Her other claims are without

merit.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Crawford’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

her right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court    for   leave   to   withdraw     from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 3 -